Citation Nr: 1629178	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  15-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) on an extraschedular basis prior to June 8, 2004.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1945 to May 1949 and March 1951 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2013, the Board remanded the claim for TDIU for procedural issues.  The Board referred the claim for an earlier effective date for the grant of service connection for a lumbar spine disability and referred whether new and material evidence was received to reopen a claim of service connection for a cervical spine disorder.

In November 2015, the Board remanded the claim for TDIU on an extraschedular basis prior to June 8, 2004, for referral to the Director of Compensation and Pension Service.  The Board is satisfied that there was at the very least substantial compliance with its latest November 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issues of an earlier effective date for the grant of service connection for a lumbar spine disability, whether new and material evidence was received to reopen a claim of service connection for a cervical spine disorder, and entitlement to reimbursement for adaptive housing have been raised by the record in a multiple statements, and were referred by the Board in 2015 for adjudication, but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Of note, the Veteran was previously represented by a service organization.  However, in August 2015, he informed VA that he wished to represent himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

The evidence fails to establish that the Veteran's service connected disability precluded him from securing and following substantially gainful employment prior to June 8, 2004.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis prior to June 8, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, as here prior to June 2004, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In November 2015, the Board remanded the case for referral to the director of VA Compensation and Pension for extraschedular consideration.  The director considered the Veteran's claim, but denied TDIU prior to June 2004 on a extraschedular basis in December 2015.

The Veteran's lone compensable service connected disability prior to June 8, 2004, was a lumbar spine disability, rated at 40 percent outside periods of convalescence effective August 22, 1994.  Therefore, the Veteran did not have either a single disability rating of 60 percent, or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to June 8, 2004.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disability.  See 38 C.F.R. § 4.16(b).

In February 1997, the Veteran filed his claim for TDIU.  On his application, he reported that he was unable to sustain anything productive due to cramps and spasms in his back.  He also reported that he was not employable because he could not hold a job involving any kind of physical moving, lifting, climbing, walking, or standing.

The Veteran's treatment records show that he was in no acute distress on examinations in March 1997 and July 1997.  In July 1997, the Veteran treated for his lumbar spine disability and his physician noted that he needed sedentary work.  

At an October 1997 VA examination, after conducting a physical examination, the examiner recommended that the Veteran should not be required to sit for more than one to two hours at a time without being able to alternate positions, should not frequently bend, and should not lift more than 10 to 20 pounds occasionally and 5 pounds on a repetitive basis.

In December 1997, his physician reported that the Veteran had a stationary status and was unable to return to full duty at his previous employment as a wine inspector.  On December 1997, his physician limited him to very limited lifting, no overhead work, and sedentary work.

At a VA examination in May 1999, the Veteran reported that he was able to do his household chores, go grocery shopping, and drive.  After reviewing the Veteran's claims file and conducting a physical examination, the only limitations found were attributable to the Veteran's cervical spine, which is not service connected.

At February 2000 and September 2000 medical evaluations regarding a previous September 1993 on-the-job injury, the examining physician found that the Veteran's lumbar spine precluded heavy work, as he could not perform repetitive overhead work, and he could not perform pushing, pulling, or other torque like motions.  The physician also noted that the Veteran was a candidate for vocational rehabilitation.

In November 2001, the Veteran was found to be temporary disabled due to his shoulders, which are not service connected.  By April 2004, he reported walking five miles per day.  On examination, he had normal 5/5 strength in his lower extremities.

At a VA examination in June 2004, the Veteran reported that he was able to do his household chores, go grocery shopping, and drive.  After reviewing the Veteran's claims file and conducting a physical examination, the only limitations found were due to the Veteran's cervical spine, which is not service connected.

The Veteran's VA medical records, taken in total, do not suggest that he was actually unable to obtain or maintain substantially gainful employment solely as a result of his service connected low back disability prior to June 8, 2004.  Despite other non-service connected injuries, his physicians consistently reported that he was capable of at least sedentary work.  Likewise, VA examiners also opined that the Veteran was capable of at least sedentary work.  Furthermore, the Veteran's physician found he was a candidate for vocational rehabilitation, indicating that he was capable of working at other occupations.

The Board emphasizes that there are multiple persuasive medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The Veteran's physicians and VA examiners have consistently opined that the Veteran's disability, which resulted in some work limitations, would not preclude work entirely prior to June 2004.  Conversely, the only evidence even suggesting the Veteran was unemployable prior to June 2004, based solely on his service connected back disability, comes from his own statements.  However, the medical professionals who examined the Veteran were aware of his contentions, but simply found that his service connected disability did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  As such, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disability and how it affected his employability prior to June 8, 2004.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service connected disability that the Board believes that he was actually unable to obtain or maintain substantially gainful employment prior to June 8, 2004 because of it.  That is, the Board finds the findings and opinions of the Veteran's physicians and the VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Accordingly, TDIU on an extraschedular basis prior to June 8, 2004, is denied.


ORDER

TDIU prior to June 8, 2004, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


